                                      Case 20-23346-PDR                   Doc 4     Filed 12/07/20       Page 1 of 1




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Tamarac 10200, LLC                                                                            Case No.
                                                                                 Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Tamarac 10200, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 International Supply Group Corp.
 1430 S. Dixie Highway, Ste. 321
 Coral Gables, FL 33146
 Raimundo Jose Santamarta
 1500 Island Boulevard
 Aventura, FL 33160




 None [Check if applicable]




 December 7, 2020                                                    /s/ Paul Steven Singerman
 Date                                                                Paul Steven Singerman 378860
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Tamarac 10200, LLC
                                                                     Berger Singerman LLP
                                                                     1450 Brickell Avenue
                                                                     Suite 1900
                                                                     Miami, FL 33131
                                                                     305-755-9500 Fax:305-714-4340
                                                                     singerman@bergersingerman.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
